05/28/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0092



                                   No. DA 20-0092

IN THE MATTER OF:

F.S.,

         Respondent and Appellant.


                                      ORDER

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 6, 2021, within which to prepare, serve, and file its response

brief.




DM                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               May 28 2021